Citation Nr: 0811136	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-40 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for paroxysmal 
supraventricular tachycardia, to include as secondary to 
post-traumatic stress disorder.

3.  Entitlement to a rating in excess of 10 percent for low 
back strain and anomalous lumbosacral joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from February 1968 to January 1974.  The veteran also had 
service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in 
Honolulu, Hawaii.

Although the veteran initially requested a hearing before the 
Board, he withdrew this request by correspondence dated June 
2005.  Thus, no additional action in this regard is needed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  The veteran does not have a diagnosis of post-traumatic 
stress disorder.

3.  The competent and credible evidence does not create a 
nexus between the veteran's paroxysmal supraventricular 
tachycardia and active service or any service-connected 
disability.

4.  The veteran's low back strain with anomalous lumbosacral 
joint is productive of characteristic pain on motion and 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  It is not 
productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; nor is there muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The veteran does not have forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The veteran's paroxysmal supraventricular tachycardia was 
not incurred in or aggravated by service, nor is it 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for the assignment of a rating in excess of 
10 percent for low back strain with anomalous lumbosacral 
joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Legal Criteria

The veteran contends that he has PTSD as a result of his 
military service.  He also contends that he has paroxysmal 
supraventricular tachycardia as a result of his PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for a cardiovascular 
condition may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veteran's Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In sum, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  Secondary service connection is awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310 
(2007).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding the veteran's claim for service connection for 
PTSD, the Board additionally observes that service connection 
for this condition in particular requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Board reiterates that Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


PTSD

In this case, the veteran's stressors include both racial 
discrimination on active duty and stressors related to 
combat.  Regarding the combat stressors, the record reflects 
that the veteran was assigned to both Cam Rahn Bay Airbase 
and Phan Rang Airbase in Vietnam, and the veteran contends 
that his combat-related stressors took place in and around 
these airbases, between December 1969 and January 1971.  The 
veteran indicates that he saw four or five Viet Cong bodies 
displayed next to the road while crossing a bridge and he 
described an encounter where a thirteen-year-old boy 
threatened him with a gun and indicated that he should leave 
the area.  The veteran has also contended that non-combat 
related racially motivated stressors took place after this 
time period.  

After a careful review of the probative and persuasive 
evidence of record, the Board finds that the veteran does not 
have PTSD.  The veteran's alleged in-service stressors are 
acknowledged.  Nonetheless, his service personnel and medical 
records do not indicate any psychological difficulties.  In 
fact, on separation examination in December 1973, the veteran 
was noted to be psychiatrically normal and on his report of 
medical history, he denied nervous trouble of any sort.

Regarding the veteran's post service medical evidence, the 
Board notes that in January 1999, a VA social worker, C.L., 
indicates that the veteran has a diagnosis of PTSD.  C.L. 
indicated that as the veteran's combat experience was rather 
"light," she believed that the PTSD might be associated 
with anti-Asian sentiments that he was exposed to when he was 
in the military.  The VA social worker described various 
incidents in which the veteran was exposed to what he 
believed were racially-motivated actions, including being 
reprimanded by a supervisor and being reassigned to a 
different Air Force Base.  There is no indication that the VA 
social worker had access to the veteran's claims file.  

In a March 2001 letter, F.M. a private psychologist, 
indicates that the veteran met the diagnosis for PTSD.  The 
psychologist indicated that the duration of the symptoms 
extended back to the Vietnam War.  There is no indication 
that the psychologist had access to the veteran's claims 
file.

It is also noted that in an August 2002 Mental Health 
Services Department Progress Note, M.E., indicates that the 
veteran has major depression, but does not diagnose PTSD, and 
R.B., a VA social worker and employee of the Honolulu Vet 
Center, indicates that the veteran has "anxiety problems," 
but does not indicate that the veteran has PTSD.

In addition to the foregoing, and most importantly, a VA 
examination performed in August 2007 indicates that the 
veteran does not have a diagnosis of PTSD.  The record 
indicates that the veteran described the stressors that he 
experienced to the examiner, including both the racially-
related stressors as well as the non-racially related 
stressors.  The examiner concluded that while the patient 
does have experiences in the military in which he felt 
helplessness and horror due to discrimination, it was not 
clear whether the veteran experienced actual or threatened 
death or serious bodily injury, or a threat to physical 
integrity of self or others.  The examiner therefore 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

Although there are medical reports or record noting a 
diagnosis of PTSD, the Board finds that those diagnoses are 
of little or no probative value.  In Wood v. Derwinski, 
1 Vet. App. 406 (1991) the Court held that the Board is not 
bound to accept the diagnosis of PTSD if the evidence of 
record does not objectively support that diagnosis.  In this 
regard, the Board notes that none of the individuals who 
diagnosed PTSD had access to the veteran's claims file.  The 
Board also points out that two of the veteran's treating 
physicians' have not indicated that the veteran has PTSD.  
Further, on VA examination in 2007, the examiner, after 
reviewing the veteran's claims file, reported history, and 
examining him determined that the veteran did not have PTSD.  
The examiner then supported his conclusion with a thorough 
and well-reasoned analysis.   

Given the aforementioned, the Board accords this examination 
great probative weight and rejects the other opinions of 
record.  As such, the Board finds that the veteran does not 
have PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim");  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

As previously noted, the Board acknowledges the veteran's 
alleged in-service stressors and notes that the veteran has 
submitted various articles pertaining to difficulties that 
Asian-Americans have incurred in the military, including 
PTSD.  Nonetheless, the veteran's assertions and treatise 
evidence fail to demonstrate a current diagnosis of PTSD.  In 
addition, it is noted that an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise is too general and 
inconclusive.  Mattern v. West, 12 Vet. App. 222, 227 (1999).  
Also, while the veteran appears sincere in his belief that he 
has PTSD, he is not competent to diagnose himself with a 
psychological condition and attribute it to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim of 
entitlement to service connection for post-traumatic stress 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Paroxysmal Supraventricular Tachycardia

The veteran contends that he has paroxysmal supraventricular 
tachycardia as a result of his service in Vietnam and/or 
PTSD.  

At the outset, the Board notes that a current diagnosis of 
paroxysmal supraventricular tachycardia is of record.  
However, the requirements for service connection still are 
not met.  There is no evidence to indicate that the veteran 
had this disability while in service and there is no 
probative evidence attributing the veteran's paroxysmal 
supraventricular tachycardia to service.

Service medical records do not indicate that the veteran 
experienced any problems with his heart while in service.  On 
separation in December 1973, the veteran's heart was noted as 
normal.  The veteran denied any palpitations, pounding heart 
sensations and heart trouble.  

The record thereafter is silent for any complaints of or 
findings associated with paroxysmal supraventricular 
tachycardia until 2002.  This is over twenty years after 
service and is well outside the one-year presumptive period 
established for cardiovascular disease.  In addition, there 
is no competent medical evidence of record creating a nexus 
between the veteran's current disability and service.  The 
record shows that the veteran's disability did not begin in 
service, manifest to a compensable degree within a year of 
service, and is not in any way related to any event of 
service.  

The veteran also contends that his paroxysmal 
supraventricular tachycardia is a result of the PTSD he 
incurred in service.  As determined above, service connection 
for PTSD is not in effect; thus, as a matter of law, it 
follows that service connection cannot be granted for the 
veteran's paroxysmal supraventricular tachycardia as a result 
of his PTSD.  38 C.F.R. § 3.310.

The evidence weighs against the veteran's claim of 
entitlement to service connection for his paroxysmal 
supraventricular tachycardia.  Accordingly, the veteran's 
claim must be denied, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Low Back Strain with Anomalous Lumbosacral Joint

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The RO received the veteran's claim in October 2000.

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

Prior to September 23, 2002, the Rating Schedule provided 
ratings for lumbosacral strain when the disorder is shown to 
be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), and with a 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent).  A 40 percent 
evaluation was also warranted if only some of these 
manifestations are present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective before and after September 23, 2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
Functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1993).

Under the former provisions of Diagnostic Code 5293, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5237 and 5243, 
effective September 26, 2003, with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes remains the same as the interim 
revised criteria.  Only the code assignment has changed.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 
2003).

When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Consequently, the Board has considered 
whether an increased evaluation may be warranted under either 
the old or new version of the schedule for rating 
disabilities of the spine.  The Board recognizes, however, 
that application of the newer regulations can be no earlier 
than the effective date of the change.

Analysis

After reviewing the pertinent evidence of record along with 
applicable law and regulations, the Board finds that an 
increased rating is not warranted.  The veteran's lumbosacral 
strain with anomalous lumbosacral joint was initially rated 
under the "old" Diagnostic Code 5295 (lumbosacral strain) 
and is now being rated based on the "new" Diagnostic Code 
5237 (limitation of motion).

With regard to the veteran's limitation of motion, the Board 
notes that under either Diagnostic Code 5292 or 5237, the 
veteran's limitation of motion of the lumbar spine warrants 
no more than a 10 percent rating.  Under the "old" 
criteria, his disability is best described as slight, 
warranting a 10 percent rating.  Under the "new" criteria, 
the veteran's flexion ranges between 80 degrees and 95 
degrees, and there is no evidence of muscle spasm, guarding 
severe enough to result in an abnormal gait, abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, or anklyosis.  See VA examination reports dated in 
September 2002 and August 2007.  Thus, no more than a 10 
percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), Diagnostic Code 5237 (2007).  

In addition to the foregoing, even when considering the 
mandates of DeLuca, the veteran has always had at least 80 
degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Further, there is no evidence of increased impairment due to 
weakness, fatigability, incoordination, or pain on movement 
so as to warrant the assignment of a higher rating.  

The assignment of a higher rating is not warranted under the 
"old" Diagnostic Code 5295 either.  In this case, under the 
prior criteria, the veteran's disability was described as 
having "characteristic pain on motion."  The record also 
shows that there is no evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Nor is there a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space or any abnormal mobility on 
forced motion.  Clinical findings recorded on VA examinations 
in September 2002 and August 2007 do not indicate muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The veteran 
only has characteristic pain on motion.  Neither examiner 
noted abnormal spine curvatures, including gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, or 
reverse lordosis.  There was no evidence of spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  

Finally, a higher rating under Diagnostic Code 5293 or 
Diagnostic Code 5243 (pertaining to intervertebral disc 
disease) is not warranted either.  The veteran's disability 
is not productive of moderate, severe, or pronounced 
intervertebral disc syndrome, nor is it productive of any 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
or incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Thus, a higher rating under these provisions is not 
warranted.

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  A separate rating is not warranted in this 
regard either.  Under the "new" criteria, separate 
evaluations can be assigned for associated objective 
neurological abnormalities under other diagnostic codes.  
However, in this case, the record is void of any separately 
compensable associated bowel, bladder, erectile dysfunction 
or any other neurological abnormalities associated with the 
veteran's service-connected low back strain and anomalous 
lumbosacral joint disability. 

Based on a complete review of the record, the Board finds 
that during the entire rating period on appeal, the veteran's 
symptoms associated with his low back strain and anomalous 
lumbosacral joint have more nearly approximated the criteria 
for a 10 percent rating and no more.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

It is also noted that the veteran has not indicated that his 
income has declined substantially as a result of his service-
connected low back strain and anomalous lumbosacral joint.  
Further, there is no evidence (nor has the veteran contended) 
that his disability necessitates frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The referral 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007) is not warranted.

In summary, the preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt doctrine is not 
for application.  The claim is denied.  Gilbert, 1 Vet. App. 
at 54.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in February 2001 and September 2002.  The 
veteran's claims have been readjudicated multiple times.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA 
letters notified the veteran that VA would obtain federal 
records on his behalf and that he should assist in obtaining 
private medical records.  It did not, however, specifically 
explain the elements set forth in Pelegrini.  

Here, the duty to notify, therefore, was not satisfied prior 
to the initial unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a rating decision dated September 2007, after the 
notice was provided.  The veteran indicated, by form 
submitted in October 2007, that he had no additional evidence 
to submit.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Although the veteran was not initially notified of 
these elements, the veteran was subsequently informed of this 
information in March 2006.  The veteran's case was then 
readjudicated in September 2007.  For similar reasons to 
those discussed above, the veteran has not been prejudiced.  
See Prickett.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has shown actual knowledge of the requirements.  The 
veteran has submitted numerous medical records pertaining to 
his conditions, including his back conditions.  The veteran 
has therefore shown that he has actual knowledge of the fact 
that medical evidence would assist in substantiating his 
appeal.  Thus, the veteran has not been prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

The record indicates that the veteran receives treatment at a 
Vet Center in Honolulu, Hawaii.  The records pertaining to 
that treatment have not been obtained.  However, the veteran 
has submitted a statement, discussed above, from his 
provider.  The Board has considered this statement in its 
decision.  The statement indicated that the veteran was 
receiving treatment for anxiety disorder, and did not 
indicate that he was receiving treatment for PTSD.  
Additional action in this regard is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).

Although the veteran has provided information regarding 
stressors, additional action is not required in this regard.  
The claim for service connection for post-traumatic stress 
disorder is denied due to the absence of a current PTSD 
diagnosis.  VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R. § 
3.159(d).

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Regarding the veteran's claimed PTSD and his claimed 
paroxysmal supraventricular tachycardia, an examination was 
obtained in August 2007.  Regarding the veteran's claimed 
back disability, VA examinations were obtained in September 
2002 and August 2007. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for paroxysmal 
supraventricular tachycardia, to include as secondary to 
post-traumatic stress disorder is denied.

Entitlement to a rating in excess of 10 percent for low back 
strain and anomalous lumbosacral joint is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


